UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7497



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAMONT HENDERSON,

                                             Defendant - Appellant.



Appeal from the United States District Court District for the
District of South Carolina, at Anderson. Henry M. Herlong, Jr.,
District Judge. (8:03-cr-00614-HMH; 8:07-cv-70066-HMH)


Submitted:   December 20, 2007          Decided:     December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lamont Henderson, Appellant Pro Se. Alan Lance Crick, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lamont Henderson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.            The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).      A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)(2000).     A   prisoner   satisfies   this   standard    by

demonstrating   that    reasonable     jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Henderson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 2 -